   ..... ,
,.._
             ·A0245B (Rev. 02/08/20ft9) Judg1nent in a Criminal Petty Case (Modified)                                                                   Pagel ofl   G
                                                    UNITED STATES DISTRICT COURT
                                                             SOUTHERN DISTRICT OF CALIFORNIA

                                   United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                                                              (For Offenses Con1mitted On or After Noven1ber 1, 1987)
                                              v.

                              Enrique David Lozano-Morales                                    CaseNumber: 3:19-mj-21478

                                                                                              William R Burgener
                                                                                              Defendant's Attorney


             REGISTRATION NO. 84411298

             THE DEFENDANT:
              lZl pleaded guilty to count( s) 1 of Complaint
                                                         -~~__.o._~~~~~~~~~~~~~~~~~~~~~~~



               D was found guilty to count(s)
                     after a plea of not guilty.
                     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

             Title & Section                     Nature of Offense                                                               Count Number(s)
             8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                     1

               D The defendant has been found not guilty on count(s)
                                                                                           ------------------~

               D Count(s)                                                                      dismissed on the motion of the United States.

                                                          IMPRISONMENT
                     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
              imprisoned for a term of:

                                                ~   TIME SERVED                            D _ _ _ _ _ _ _ _ _ _ days

               lZl   Assessment: $10 WAIVED lZl Fine: WAIVED
               lZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the   defendant's possession at the time of attest upon their deportation or removal.
               D     Court recommends defendant be deported/removed with relative,                          charged in case


                   IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
              of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
              imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
              United States Attorney of any material change in the defendant's economic circumstances.

                                                                                            Wednesda~ril      3, 2019
                                                                                            Date of Imposition of Sentence


                  . d
              Receive
                                ., - . .•o.··
                                T.5i>
                             DUSM
                                          .     '1a a      're           r~o:
                                                                          -" '!1. c . D
                                                                          l- .- "" •"=
                                                                                       •


                                                                           APR 0 3 2019
                                                                CLER\{, u.-o_ r:-.-rrncT COURT
              Clerk's Office Copy                             SOUTHEHI' Dl:>TRlCT OF CALIFORNIA                                             3: 19-mj-214 78
                                                              BY                          DEPUTY
